Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the application filed on 3/10/2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.
The information disclosure statement (IDS) submitted on 3/10/2020 is being considered by the examiner

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.



This application is in condition for allowance except for the following formal matters: 
In the specification:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
“convert”,  “first and second device logical addresses”, and “size” aspects of the invention should be mentioned in the title so that the title is more descriptive.
Appropriate correction is requested.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20.   Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a storage system comprising: a processor configured to request a write operation of first data corresponding to a first logical address, and request a write operation of second data corresponding to a second logical address; a memory module including a nonvolatile memory device configured to store the first data and the second data, and a controller configured to cause the memory module to convert the first logical address into a first device logical address, and convert the second logical address into a second device logical address based on the first device logical address and a size of the first data; and 

The closest prior art, “Storage System and writing method thereof” by Kim et al. (US 2015/0046670) discloses a writing method of a storage system which includes a host and a storage connected to the host, includes receiving journal data during a generation of a data writing transaction; inserting in a first map table, a plurality of entries, each entry including a first logical address of a first logical area of the storage and a second logical address of a second logical area of the storage; writing the journal data to a physical area of the storage corresponding to the first logical address; and remapping the physical area from the first logical address onto the second logical address using the plurality of entries when a size of a usable space of the first logical area is less than a desired value. However, Kim fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-20 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 (TWO) MONTHS FROM THE DATE OF THIS LETTER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 

Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


/HONG C KIM/Primary Examiner, Art Unit 2138